Exhibit 10.3
 
EXECUTION COPY

 
GUARANTEE AGREEMENT dated as of October 5, 2006, among ADVANCE AUTO PARTS, INC.,
a Delaware corporation (“Holdings” and the “Guarantor”), and JPMORGAN CHASE
BANK, N.A., a New York banking corporation (“JPMCB”), as administrative agent
(in such capacity, the “Administration Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement dated as of October 5, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, Advance Stores Company, Incorporated, a Virginia
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as issuing bank (in such capacity,
the “Issuing Bank”). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. The Borrower has elected that the Guarantor guarantee the Obligations
(as defined below) by entering into this Guarantee Agreement. Holdings
acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders and the issuance of the Letters of Credit by the Issuing
Bank. The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Guarantor of a Guarantee Agreement in the form hereof. As
consideration therefor and in order to induce the Lenders to make Loans and the
Issuing Bank to issue Letters of Credit, the Guarantor is willing to execute
this Guarantee Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1.   Guarantee. The Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements made by the Issuing Bank with respect thereto, interest thereon
and obligations to provide, under certain circumstances, cash collateral in
connection therewith, and (iii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties to the Lenders under the
 

--------------------------------------------------------------------------------


2
 
Credit Agreement and the other Loan Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Credit Agreement and the other Loan Documents
(all the monetary obligations described in the preceding clauses (a) and (b)
being collectively called the “Obligations”). The Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that the security interest granted hereunder
and the obligations of the Guarantor will survive any extension or renewal of
any Obligation.
 
SECTION 2.   Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of the Guarantor hereunder
shall not be affected by (a) the failure of the Administrative Agent or any
other Lender to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or the Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise or (b) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Guarantee Agreement, any other Loan Document, any Guarantee
or any other agreement.
 
SECTION 3.   Guarantee of Payment. The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Lender to any of the security held for payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Lender in favor of the Borrower or any other
Person.
 
SECTION 4.   No Discharge or Diminishment of Guarantee. The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations and inchoate indemnification and reimbursement
obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of the
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent or any other Lender to assert any claim
or demand or to enforce any remedy under the Credit Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of the Guarantor or that
would otherwise operate as a discharge of the Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations and inchoate indemnification and reimbursement obligations).
 

--------------------------------------------------------------------------------


3
 
SECTION 5.   Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of the Borrower or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower, other than the final and indefeasible payment in full in cash of the
Obligations and inchoate indemnification and reimbursement obligations. The
Administrative Agent and the other Lenders may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with the
Borrower or any other guarantor or exercise any other right or remedy available
to them against the Borrower or any other guarantor, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in cash.
Pursuant to applicable law, the Guarantor waives any defense arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantor against the Borrower.
 
SECTION 6.   Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Lender has at law or in equity against the Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to or as directed by the Administrative
Agent in cash the amount of such unpaid Obligations. Upon payment by the
Guarantor of any sums to or as directed by the Administrative Agent as provided
above, all rights of the Guarantor against the Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations. In
addition, any indebtedness of any Loan Party now or hereafter owed to the
Guarantor is hereby subordinated in right of payment to the prior payment in
full of the Obligations. If, at any time that a Default has occurred and is
continuing, any amount shall be paid to the Guarantor on account of (a) such
subrogation, contribution, reimbursement, indemnity or similar right or (b) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Lenders and shall forthwith be paid to the Administrative Agent
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
 
SECTION 7.   Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the other
Lenders will have any duty to advise the Guarantor of information known to it or
any of them regarding such circumstances or risks.
 

--------------------------------------------------------------------------------


4
 
SECTION 8.   Representations and Warranties. The Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct.
 
SECTION 9.   Termination. The guarantee made hereunder (a) shall terminate when
all the Obligations (other than inchoate indemnification and reimbursement
obligations) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero and the Issuing Bank has no further obligation to issue Letters of
Credit under the Credit Agreement and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by any Lender or the
Guarantor upon the bankruptcy or reorganization of the Borrower, the Guarantor
or otherwise.
 
SECTION 10.   Binding Effect; Assignments. Whenever in this Guarantee Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Guarantor that are contained in this
Guarantee Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Guarantee Agreement shall become
effective as to the Guarantor when a counterpart hereof executed on behalf of
the Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the Guarantor and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of the Guarantor, the Administrative Agent and the other Lenders, and
their respective successors and assigns, except that the Guarantor shall not
have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).
 
SECTION 11.   Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Lenders under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Guarantee Agreement or consent to any departure
by the Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice or demand in similar or other circumstances.
 
(b)   Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor with respect to which such waiver, amendment or modification
 

--------------------------------------------------------------------------------


5
 
relates and the Administrative Agent, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.
 
SECTION 12.   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 13.   Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 14.   Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Guarantee Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Lenders and shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit by the Issuing Bank regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until all the Obligations have been indefeasibly paid in full,
the Lenders have no further commitment to lend, the LC Exposure has been reduced
to zero and the Issuing Bank has no further commitment to issue Letters of
Credit under the Credit Agreement.
 
(b)   In the event any one or more of the provisions contained in this Guarantee
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 15.   Counterparts. This Guarantee Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10. Delivery of an executed signature page to this Guarantee
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Guarantee Agreement.
 
SECTION 16.   Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Guarantee
Agreement.
 
SECTION 17.   Jurisdiction; Consent to Service of Process. (a) The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in
 

--------------------------------------------------------------------------------


6
 
any action or proceeding arising out of or relating to this Guarantee Agreement
or the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee Agreement shall affect any right that the
Administrative Agent or any other Lender may otherwise have to bring any action
or proceeding relating to this Guarantee Agreement or the other Loan Documents
against the Guarantor or its properties in the courts of any jurisdiction.
 
(b)   The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c)   Each party to this Guarantee Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13. Nothing in this
Guarantee Agreement will affect the right of any party to this Guarantee
Agreement to serve process in any other manner permitted by law.
 
SECTION 18.   Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
 
SECTION 19.   Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Guarantee Agreement and the
other Loan Documents held by such Lender, irrespective
 

--------------------------------------------------------------------------------


7
 
of whether or not such Lender shall have made any demand under this Guarantee
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 19 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.
 



ADVANCE AUTO PARTS, INC. as Guarantor,    By:       

--------------------------------------------------------------------------------

  Name: Michael O. Moore
  Title: Executive Vice President, Chief Financial Officer

 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
  By:       

--------------------------------------------------------------------------------

  Name: Barry Bergman
  Title: Managing Director

 